DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/22 and 4/26/21 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-10, 14, 15, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-12 of U.S. Patent No. 10,993,219. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

As to claim 1, Patent ‘219 teaches a method, comprising: determining a resource indication value according to a first parameter (x) and a second parameter (y), wherein the first parameter indicates a starting resource block location and the second parameter indicates a length of a sequence of resource blocks, and a relationship between the first parameter and the second parameter comprises xL + yQ < N, wherein L and Q are predefined positive integers each larger than 1, and N represents a maximum number of available resource blocks that can be allocated to a second communication node; and transmitting, by a first communication device, the resource indication value to the second communication node (Claim 1).

As to claim 2, Patent ‘219 teaches wherein the resource indication value is indicative of a number of resource blocks to be allocated to the communication node (Claim 2).

As to claim 3, Patent ‘219 teaches wherein L and Q are not equal to one another (Claim 3).

As to claim 7, Patent ‘219 teaches wherein a number of possible different values of the resource indication value is limited by the predefined relationship between the first parameter and the second parameter (Claim 4).

As to claim 8, Patent ‘219 teaches a first communication node, comprising: at least one processor configured to determine a resource indication value according to at least a first parameter (x) and a second parameter (y), wherein the first parameter indicates a starting resource block location and the second parameter indicates a length of a sequence of resource blocks, and a relationship between the first parameter and the second parameter comprises xL + yQ < N, wherein L and Q are predefined positive integers each larger than 1, and N represents a maximum number of available resource blocks that can be allocated to a second communication node; and a transmitter configured to transmit the resource indication value to the second communication node (Claim 9).

As to claim 9, Patent ‘219 teaches wherein the resource indication value is indicative of a number of resource blocks to be allocated to the communication node (Claim 10).

As to claim 10, Patent ‘219 teaches wherein L and Q are not equal to one another (Claim 11).



As to claim 14, Patent ‘219 teaches wherein a number of possible different values of the resource indication value is limited by the predefined relationship between the first parameter and the second parameter (Claim 12).

As to claim 15, Patent ‘219 teaches a method, comprising: determining a resource indication value according to a first parameter (x) and a second parameter (y), wherein the first parameter indicates a length of a sequence of resource blocks and the second parameter indicates a starting resource block location, and a relationship between the first parameter and the second parameter comprises xL + y < N, wherein L is a predefined positive integer, and N represents a maximum number of available resource blocks that can be allocated to a second communication node; and transmitting, by a first communication device, the resource indication value to the second communication node (Claim 1).

As to claim 18, Patent ‘219 teaches a first communication node, comprising: at least one processor configured to determine a resource indication value according to a first parameter (x) and a second parameter (y), wherein the first parameter indicates a length of a sequence of resource blocks and the second parameter indicates a starting resource block location, and a relationship between the first parameter and the second parameter comprises xL + y < N, wherein L is a predefined positive integer, and N represents a maximum number of available resource blocks that can be allocated to a second communication node; and a transmitter configured to transmit the resource indication value to the second communication node (Claim 9).


Allowable Subject Matter
Claim 4-6, 11-13, 16, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-20 contain allowable subject matter.

Claims 1-20 contain allowable subject matter over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … the first parameter indicates a starting resource block location and the second parameter indicates a length of a sequence of resource blocks, and a relationship between the first parameter and the second parameter comprises xL + yQ < N, wherein L and Q are predefined positive integers each larger than 1, and N represents a maximum number of available resource blocks that can be allocated to a second communication node…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Hong et al (Pub No: 2012/0275413). Hong teaches a method (Hong, [0007], a method), comprising: determining a resource indication value according to a first parameter (x) and a second parameter (y), wherein the first parameter indicates a starting resource block location and the second parameter indicates a length of a sequence of resource blocks (Hong, [0084], determining RIV indicated with a length x of a region and a start point 2); and transmitting, by a first communication device, the resource indication value to the second communication node (Hong, [0008], transmitting the information on a control channel).  Hong does not teach the italicized limitations above.

The second closest prior art of record is Hong (Patent No: 9,246,841). Hong teaches a method for a resource indication value based on a maximum number of available resource blocks that can be allocated (Hong, Claims 1).  Hong does not teach the italicized limitations above.
For these reasons, in conjunction with the other limitations of the independent claims, puts the   subject matter in the claims in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al (Pub No: 2015/0341927) [0098]
Lee et al (Pub No: 2013/0163553) [0209].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469